Calhoon, J.,
delivered the opinion of the court.
Section 3561 of the code (1892) deals with private rights, and its purpose was to secure to the landholder of inclosed land easy access to his property on each side of the railroad. In order to effectuate this purpose it requires every railroad corporation “to make and maintain convenient and suitable crossings over its track for necessary plantation roads.” To insure compliance with this law, so necessary to individuals in this agricultural state, it further provides that, “for any failure so to do, the railroad company shall be liable to pay $250, to be recovered by the person interested.”
The declaration here charges that the railroad company made the crossing and maintained it for several years, but that, for six consecutive days at one time continuously, it left a train over it, wholly depriving plaintiffs of its use, and hindered, delayed, and injured them, that crossing being the only way of egress they had from their residence and for the transaction of their business, and that, for the six days, the company “wholly neglected and refused to maintain said crossing,” and, the instrument concludes, “to’plaintiff’s damage $250,” etc.
It is contended for the company that the meaning of the statute is that the railroad companies should construct the crossings at their own expense, and maintain them at their own expense, and had no reference to temporary obstructions they might willfully put on them, though it is conceded that this law *81■would apply to a case where there is an intention by the railroad company to permanently obstruct the crossing. This would bring up the question as to what should be considered such a permanent obstruction as would be equivalent to a violation of the duty to maintain.' It would seem that a deliberate and willful obstruction for six days continuously would be as much a violation of the duty to maintain as would be an obstruction for six weeks or six months. We think the word “maintain” in the statute should not be restricted to such narrow sense. The object was to maintain the crossing for use, and the question is not merely whether the crossing was kept in good order. In however perfect condition it might be kept, the statute would have no force, and be of no benefit whatever, if the use for which it was designed be not maintained by the company so far as it is concerned. We think there was no error in overruling the demurrer to the declaration. If a case should be made on the facts showing that the obstruction was unavoidable or necessary, there would be a different question before us.

Affirmed.